 1    Seattle Litigation Group, PLLC                             Honorable Salvador Mendoza, Jr.
      Jimmy Garg, WSBA No. 49049
 2    500 Union Street, Suite 510
      Seattle, WA 98101
 3    Phone: (206) 407-3300

 4

 5

 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          EASTERN DISTRICT OF WASHINGTON
                                      AT SPOKANE
 8
       SOUTH HILL MARKET, a Washington                No. 2:19-cv-00073-SMJ
 9     entity; GEDION TEKLEMARIAM
       TESFA, an individual and OGBAI                 PLAINTIFF’S WITNESS AND EXHIBIT
10     GEBREMICHAEL TESFU, an individual,             DISCLOSURES

11                           Plaintiffs,
                  v.
12
       UNITED STATES OF AMERICA; and
13     U.S. DEPARTMENT OF
       AGRICULTURE (USDA),
14
                             Defendants.
15

16          COMES NOW Plaintiffs, South Hill Market, Gedion Teklemariam Tesfa, and Ogbai

17   Gebremichael Tesfu, by and through their attorneys of record, Jimmy Garg of Seattle Litigation

18   Group, PLLC, and make their pretrial witness and exhibit disclosures pursuant to FRCP 26(a)(3)

19   and the scheduling order issued in this matter on August 2, 2019 as follows:

20                                         I.   WITNESSES

21          A.      Witnesses Plaintiffs Expect to Testify at Trial

22                  1.     Alamein Mohamed
                           13307 E 25th Ave
23                         Spokane Valley, WA 99216
                           (509) 919-7108
24
      PLAINTIFFS’ WITNESS AND                                           Seattle Litigation Group
      EXHIBIT DISCLOSURES - 1                                          500 Union Street, Ste 510
                                                                          Seattle, WA 98101
                                                                           P: 206-407-3300
 1          Mr. Mohamed is a current or former employee of South Hill Market and is expected to

 2   testify to the sale of EBT eligible items, and other store policies regarding SNAP benefits. No

 3   known time conflicts.

 4                     2.    Robel Yohannes
                             857 E Lyons Avenue, Unit 25
 5                           Spokane, WA 99208
                             (509) 832-5473
 6
            Mr. Yohannes is a current or former employee of South Hill Market and is expected to
 7
     testify to the sale of EBT eligible items, and other store policies regarding SNAP benefits. No
 8
     known time conflicts.
 9
                       3.    Pal Boles
10                           207 E Empire Avenue
                             Spokane, WA 99208
11                           (509) 768-0847

12          Mr. Boles is a current or former employee of South Hill Market and is expected to testify

13   to the sale of EBT eligible items, and other store policies regarding SNAP benefits. No known

14   time conflicts.

15                     4.    Jon Dorthy
                             2825 Leialoha Place
16                           Haiku, HI
                             (509) 270-9619
17
            Mr. Dorthy is a current or former employee of South Hill Market and is expected to testify
18
     to the sale of EBT eligible items, and other store policies regarding SNAP benefits. No known
19
     time conflicts.
20
                       5.    Simon Tesfu
21                           1691 SW Mulberry Place
                             Oak Harbor, WA 98277
22                           (206) 504-8629

23

24
      PLAINTIFFS’ WITNESS AND                                           Seattle Litigation Group
      EXHIBIT DISCLOSURES - 2                                          500 Union Street, Ste 510
                                                                          Seattle, WA 98101
                                                                           P: 206-407-3300
 1          Mr. Tesfu is a current or former employee of South Hill Market and is expected to testify

 2   to the sale of EBT eligible items, and other store policies regarding SNAP benefits. No known

 3   time conflicts.

 4                     6.   Gedion Tesfa
                            13307 E 25th Ave
 5                          Spokane Valley, WA 99216
                            (509) 217-3701
 6
            Mr. Tesfa is the current owner of South Hill Market and is expected to testify to the sale
 7
     of EBT eligible items, and other store policies regarding SNAP benefits. No known time conflicts.
 8
                       7.   Vicki Parker
 9                          Padgett Business Services
                            222 W Mission Ave, Suite 230
10                          Spokane, WA 99201
                            (509) 327-5513
11
            Ms. Parker is the bookkeeper for South Hill Market and is expected to testify to the sale
12
     of EBT eligible items, other store policies regarding SNAP benefits, and the general financial
13
     affairs of South Hill Market. No known time conflicts.
14
                       8.   Abdu Abdullahi
15                          1407 E Hartson Ave, Apt 1
                            Spokane, WA 99202
16                          (509) 227-9044

17          Mr. Abdullahi frequents South Hill Market and resides in the community around the store.

18   He is expected to testify to the importance of South Hill Market to the local Ethiopian community

19   in general, and as a store with EBT eligible items. No known time conflicts.

20                     8.   Dangachew Uma
                            Habesha Community of Spokane
21                          17307 E Alki Ave
                            Spokane Valley, WA 99016
22                          (509) 671-2720

23

24
      PLAINTIFFS’ WITNESS AND                                            Seattle Litigation Group
      EXHIBIT DISCLOSURES - 3                                           500 Union Street, Ste 510
                                                                           Seattle, WA 98101
                                                                            P: 206-407-3300
 1          Mr. Uma is President of the Habesha Community of Spokane and is expected to testify to

 2   the importance of South Hill Market to the local Ethiopian community in general, and as a store

 3   with EBT eligible items. No known time conflicts.

 4          Plaintiffs reserve the right to amend and/or supplement this Witness List.

 5                                        II.   EXHIBITS

 6          A.     Exhibits Plaintiffs Expect to Offer

 7                 1.      May 15, 2018 USDA Charge Letter

 8                 2.      August 31, 2018 USDA Determination Letter

 9                 3.      USDA Trafficking Charge Determination Report

10                 4.      Affidavits from South Hill Market EBT Customers

11                 5.      Photos of South Hill Market Inventory

12                 6.      November 16, 2010 HistoryLink.org Article, “Ethopian and Eritrean

13                 Communities in Seattle”

14                 7.      June – September 2018 Receipts of EBT Transactions at South Hill Market

15                 8.      Invoices Billed to South Hill Market

16                 9.      June 2, 2014 Money.com Article, “Your Grocery Store May Soon Be Cut

17                 in Half”

18                 10.     South Hill Market Property Size Chart

19                 11.     April 9, 2020 Letter from Habesha Community of Spokane

20          B.     Exhibits Plaintiffs May Offer if the Need Arises

21                 12.     January 18, 2019 Plaintiff’s Request for Administrative Review

22                 13.     January 31, 2019 USDA Final Agency Decision

23

24
      PLAINTIFFS’ WITNESS AND                                          Seattle Litigation Group
      EXHIBIT DISCLOSURES - 4                                         500 Union Street, Ste 510
                                                                         Seattle, WA 98101
                                                                          P: 206-407-3300
 1          Plaintiffs reserve the right to supplement and/or amend this Witness and Exhibit

 2   List. In addition to the foregoing exhibits, Plaintiffs may utilize the exhibits Defendant has

 3   indicated they intend to offer at the time of trial. Plaintiffs may supplement this list as

 4   litigation continues.

 5
            DATED this 2nd day of July, 2020.
 6
                                                SEATTLE LITIGATION GROUP, PLLC
 7

 8                                              /s/ Jimmy Garg
                                                Jimmy Garg, WSBA #49049
 9                                              500 Union Street, Ste 510
                                                Seattle, WA 98101
10                                              Ph. (206) 407-3300 Fax (206) 407-3097
                                                Email: jimmy@seattlelitigation.com
11                                              Attorney for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24
      PLAINTIFFS’ WITNESS AND                                          Seattle Litigation Group
      EXHIBIT DISCLOSURES - 5                                         500 Union Street, Ste 510
                                                                         Seattle, WA 98101
                                                                          P: 206-407-3300
 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury of the laws of the United States of America and the State

 3   of Washington that on the date stated below, I caused the foregoing PLAINTIFFS’ WITNESS AND

 4   EXHIBIT DISCLOSURES to be served on the following parties:

 5
      William D. Hyslop, US Attorney                       Via Legal Messenger
 6    Derek T. Taylor, Asst. US Attorney                   Via Facsimile
      U.S. Department of Agriculture                       Via Electronic Mail
 7    PO Box 1494                                          Via U.S. Mail/Commercial Post
      Spokane, WA 99210-1494                               Via Electronic Filing/Eservice
 8    Email: derek.taylor@usdoj.gov                        Via Hand-Delivery
      Attorney for Defendants
 9

10
            The foregoing statement is made under the penalty of perjury under the laws of the
11
     United States of America and the State of Washington and is true and correct.
12

13          DATED this 2nd day of July 2020.

14
                                        SEATTLE LITIGATION GROUP, PLLC
15

16                                      /s/ Sean Stevens
                                        Sean Stevens
17                                      Paralegal

18

19

20

21

22

23

24
      PLAINTIFFS’ WITNESS AND                                             Seattle Litigation Group
      EXHIBIT DISCLOSURES - 6                                            500 Union Street, Ste 510
                                                                            Seattle, WA 98101
                                                                             P: 206-407-3300
